DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 8-13 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2016/0248118), hereinafter Chan, in view of Jo et al. (US 2012/0003524), hereinafter Jo.
Regarding claim 1, Chan discloses a method of producing nanowires which are a flexible composite material (Figs. 6A-6B, more clearly shown in 6B), comprising steps of (a & b) preparing a solution (par. 0054) having (i) metal oxides as claimed (par. 0055 describes general concept and par. 0068-0070 have examples of solutions prepared using one of the metals in solution as claimed); (ii) a polymer (par. 0055) to increase the viscosity (par. 0054-0055) of the solution of between 10-30% (par. 0055 – which overlaps the claimed range of above 5%), and (iii) a solvent (par. 0055), and mixed into a solution as claimed. 
Chan further discloses (c) maintaining the viscosity of between 1-20 poise (100-2000 cP), which converts to 0.1 Pa*s to 2 Pa*s, which lies inside the claimed range (par. 0054-0055) and (d) electrospinning (par. 0054) the solution such that a mat/film is formed on a collector (par. 0059; Figs. 6A-6B). Chan also discloses (par. 0063) as an alternative to electrospinning (par. 0062), thus also meeting the amended limitation since this is described as a known method.  

Chan does not explicitly disclose, from (ii) and (c) above, the ranges do not match up completely in Chan to the claims, or from (e-h) the precise fiber size of each grain, or the roughness values.   
Regarding the ranges above of the viscosity, and fiber crystals, dwell period, the viscosity as disclosed lies inside the claimed range and the solution composition overlaps with the claimed composition. Furthermore, the disclosed dwell period time overlaps with the claimed dwell period range, and the range of fibers overlaps with the claimed range.  It has been held that where the prior art discloses a range that overlaps or lies inside of the claimed range, then “a prima facie case of obviousness exists.” Therefore, it would have been obvious to one of ordinary skill in the art to have optimized the viscosity as claimed in order to be able to spin fibers as desired from the precursor solution. Additionally, it would have been obvious to one of ordinary skill in the art to have optimized the annealing the parameters in order to create crystals/grains of an appropriate size during the annealing process as to heat, hold, and cool the material as is claimed (trapezoid graph shape). 
Regarding the thickness of the fibers, Chan discloses a thickness of the final film (deposited from the spinning process) that is between 100 nm and 1 mm, which overlaps the claimed range of 20-10,000 nm. It has been held that where the prior art discloses a range that overlaps or lies inside of the claimed range, a prima facie case of obviousness exists. Therefore, 
Regarding the roughness, Chan discloses (par. 0054) the electrospinning process that collects the nanowires into a nonwoven mat, which would produce a unitary structure with some inherent roughness, relating to the “spun fibers” being arranged in a random mat “as a whole entity” (par. 0054) (see Figs. 9A-9B and 10A-10B for photographs of the mat). Chan further discusses how the higher surface area to volume ratio of the fibers promotes the ability for the materials to be annealed at a lower temperature (par. 0038). Chan therefore demonstrates that the surface roughness of the film is a result-effective variable upon its ability to be annealed at a lower temperature, at a higher ratio (and corresponding roughness) the ability is increased at lower temperatures. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process above to further specify that the roughness of the mat is optimized, as claimed. 
Regarding the steps of casting as now amended, Chan further discusses that the nanowire film (mat) can be processed using a drop casting process (par. 0053) in order to improve mechanical properties (par. 0064, 0066), however, Chan does not disclose the specifics of a drop casting process to add polymeric reinforcement material to the structure. 
However, Jo discloses a process of producing a similar mat from an electrospinning process (Jo, par. 0031), and then (a) applying a second polymer (Jo, par. 0035) to the fibers (covering steps a & b which are either inherent or obvious regarding the impregnation), for a similar purpose as that of Chan (Jo, par. 0035) to improve the physical properties of the material while heating (and curing). Jo refers to this as the (c) “heat treatment” (Jo, par. 0043) conducted 
Regarding the thickness of the coating on the fibers, it is considered that the impregnating step would inherently result in a coating of within the claimed range of “a few tenths to a few hundred nanometers” because the size of the fibers would limit this coating to at least this range (and if larger, the coating would not be considered a “coating” in the same context as it would not “coat” but would cover the entire unitary structure comprising the combination of the fibers as a mat, without coating each of the fibers individually). 
Regarding claim 2, Chan/Jo discloses the subject matter of claim 1, and further discloses the use of perovskites (Chan, par. 0034), as well as titania (titanium oxide) (Chan, par. 0034) for use in the precursor solution.
Regarding claim 3, Chan/Jo discloses the subject matter of claim 1 as discussed above, and further discloses a set of polymers (Chan, par. 0055), at least one of which (polylactic acid) is classified as a polyester, as claimed. Furthermore, it is inherent that the solution would have between 0.1% and 99.9% ceramic content, since it includes both components in claim 1, and so therefore, both must inherently be present in some capacity at greater than 0% but less than 100% as claimed. Chan further discloses (Chan, Figs. 6A-6B) that the material is flexible (can bend to a necessary degree). 
Regarding claim 4, Chan/Jo discloses the subject matter of claim 1 as discussed above which includes the diameter above and includes all of the ranges except for the length, however, Chan further discloses a length of 50 microns (Chan, par. 0036) which is within the “up to 4 cm” listed in the claim. Furthermore, Chan further discloses that the fibers are deposited into a non-woven mat that is bendable (par. 0054; Figs. 6A-6B) as claimed. 
Regarding claim 8, first, it is noted that the limitation relating to the viscosity, the ceramic content is manipulated by using a high viscosity solution and is the result of the modification as recited in the claims above. 
As such, these ceramic content limitations are considered to be the result of the manipulative steps that are also recited. 
Chan in view of Jo further discloses that the impregnation is conducted with respect to a porous structure (Jo, par. 0035), such that any material placed on the surface (Jo, par. 0044) would inherently filter though by gravity as claimed and use the function of the capillaries within the structure when placed on top of the surface of the material as claimed, meeting the applicable limitations of claim 8. 
Regarding claim 10, Chan in view of Jo further discloses the heat compression (Jo, par. 0043) which either inherently or obviously is performed in an equivalent to a “hot press melt,” and although the references do not appear to disclose the precise forces used, this is clearly a result-effective variable upon the structure produced and within routine skill in the art to have optimized. 
If the structure is pressed too hard, then the materials may break, and if it is not pressed hard enough, it may not become fully impregnated with the polymer materials. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
The Examiner notes that the manipulative step here (pressing and heating) appears to produce the intended result in the claim (ceramic content ranging between 10-90%) as implied by the language “which is achieved by.” Since the disclosure meets the “achieved by” limitation, it is considered to meet this limitation as well.  
Regarding claim 11, Chan in view of Jo further discloses that the thermoplastic (Jo, par. 0040) materials are resistant to a melting temperature of 200 C (which is within the range of “up to 400 C” as claimed) (Jo, par. 0044). It has been held that where the prior art discloses a range that overlaps or lies inside that of the claimed range, a prima facie case of obviousness exists. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the process as discussed above to further specify that the polymers are of a given temperature as claimed.   
Regarding claims 12-13, Chan/Jo discloses the subject matter of claim 1, and further discloses (Chan, par. 0006, 0050) both that the materials can be used as circuits (anode and cathode) and also with insulation material (par. 0050) as is claimed. These claims do not seem to require any further steps other than a (past tense) use in a particular field, of which the use would have been obvious to one of ordinary skill in the art in view of at least these teachings above. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 2016/0248118) in view of Jo (US 2012/0003524) as applied to claim 1 above, and further in view of Joo et al. (US 2016/0308184), hereinafter Joo.
Regarding claim 2, Chan/Jo does not explicitly disclose using magnesium oxide (one of the selectable options) as the metal ions. However, Chan discusses (par. 0047-0048) an 
One of ordinary skill in the art would have recognized that MgO would have been suitable for use in the process as disclosed by Chan as a substitutable alternative to the precursors suggested by Chan, and could have incorporated magnesium oxide into the solution, and predictably produced a substantially similar product. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process as discussed above Chan to have substituted a suitable precursor, such as the MgO suggested by Joo, in order to produce a substantially similar product, as is claimed. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 2016/0248118) in view of Jo (US 2012/0003524) as applied to claim 1 above, and further in view of Lee et al. (US 2011/0281034), hereinafter Lee.
Regarding claim 9, Chan in view of Jo as applied to claim 1 above discloses an impregnation step, but does not explicitly disclose the manner in which the impregnating material is applied to the material. However, Lee demonstrates that a spraying device (Lee, par. 0084, Fig. 10) which is interpreted as an equivalent to the claimed extruder. Chan/Jo discloses a “base” process which does not specify how the material is applied to the substrate. Lee discloses an “improvement” that has been improved in the same way as the claimed invention in that it includes a device for spraying the material onto a substrate. 
One of ordinary skill would have readily seen that Lee’s spraying device would have been appropriate for the process of Chan/Jo for purposes of applying the impregnating material to a substrate and could have incorporated such an “improvement” without any unexpected . 
Response to Arguments
Applicant's arguments filed 1/9/2022 as referenced in the 2/11/2022 submission have been fully considered but they are not persuasive. In the remarks, Applicant argues that the amended version of the claims is not met by the references as cited, and points out the material differences between the electrospinning and the now-claimed blow spinning or force spinning. 
In response, Examiner points out that “shear force spinning” as in par. 0060 of Chan would appear to meet the broadest reasonable interpretation of “force spinning” since it is a species thereof – meeting the claim since the claim only requires only of force spinning or blow spinning. Examiner recognizes that this is not the preferred embodiment of Chan, but as discussed in MPEP 2123, even nonpreferred embodiments are prior art. As such, the rejections are maintained as outlined above.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Velev et al. (US 2012/0309250) discloses a shear force spinning that would additionally read on the shear force spinning from Chan above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742